Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on July 22, 2021 has been entered.

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on July 22, 2021. Claims 1, 4, 6, 8, 10-19, 21, 24-27 are pending. Claims 13-19 and 27 are withdrawn. Claims 1, 4, 6, 8, 10-12, 21, 24-26 are currently considered.

Information Disclosure Statement
The information disclosure statement submitted on July 22, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. The IDS contains Foreign Patent Documents and Non-Patent Literature Documents that are not in English language. The 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Katherine L. Neville on May 7, 2021.
The application has been amended as follows: 
Claim 1. (Currently amended) A vaccine for in ovo administration, comprising a live, attenuated infectious bronchitis virus (IBV) comprising a mutation in [[a]] the non-structural protein 3 (nsp-3) gene, wherein the nsp-3 gene encodes a protein comprising one or more amino acid mutations compared to the nsp-3 sequence shown as SEQ ID NO: 6, wherein the one or more amino acid mutations [[is]] comprise Asn (N) to Ala (A) at the position corresponding to position 373 of SEQ ID NO: 6[[;]], wherein said attenuated IBV has reduced pathogenicity compared to a corresponding wild-type IBV which comprises a nsp-3 protein comprising a sequence shown as SEQ ID NO: 6.

one or more nucleotide substitutions [[is]] comprise A to G at the position corresponding to nucleotide position 1116 and A to C at the position corresponding to nucleotide position 1117 of the nsp-3 nucleotide sequence shown as SEQ ID NO: 5.

Claim 10.    (Currently amended) The vaccine according to claim 8, wherein the IBV comprises an S protein wherein at least part of which is from an IBV serotype other than M41.

Claim 11.    (Currently amended) The vaccine according to claim 10, wherein the S protein comprises the S1 subunit [[is]] from an IBV serotype other than M41.

Claims 4, 13-19, 25 and 27.  Canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicants provides evidence regarding efficacy of different attenuated IBV after in ovo administration in the response filed on Feb. 26, 2021, showing that in a hatchability study using attenuated IBV, an N373A mutant produced better results than a G379S mutant. See pages 6 and 7. These results are deemed unexpected.


Examiner's Comment
Claims 1, 6, 8, 10-12 are directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(B), claims 21, 24 and 26, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on April 26, 2019 is hereby partially withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 

                                                            Conclusion
Claims 1, 6, 8, 10-12, 21, 24 and 26 are allowed.


/NIANXIANG ZOU/Primary Examiner, Art Unit 1648